As filed with the Securities and Exchange Commission on December22, 2009 File No. UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Washington, DC In the Matter of LINCOLN INVESTMENT ADVISORS CORPORATION LINCOLN VARIABLE INSURANCE PRODUCTS TRUST APPLICATION FOR AN ORDER OF EXEMPTION UNDER SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1(a) OF THE ACT AND RULE 18f-2 THEREUNDER AND FROM CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS This Application (including exhibits) consists of 53 pages. Please direct all communications regarding this Application to: Colleen E. Tonn, Esq. The Lincoln National Life Insurance Company 1300 S. Clinton Street Fort Wayne, IN 46802 Tel:(260) 455-6918 Fax:(260) 455-5135 With copies to: Robert A. Robertson, Esq. Dechert LLP 4675 MacArthur Court, Suite 1400 Newport Beach, CA 92660 Tel:(949) 442-6037 Fax:(949) 681-8651 1 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of: Lincoln Investment Advisors Corporation One Granite Place Concord, N.H. 03301 Lincoln Variable Insurance Products Trust 1300 S. Clinton Street Fort Wayne, IN 46802 APPLICATION FOR AN ORDER OF EXEMPTION UNDER SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1(a) OF THE ACT AND RULE 18f-2 THEREUNDER AND FROM CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS I.INTRODUCTION Lincoln Investment Advisors Corporation(“Adviser”) and Lincoln Variable Insurance Products Trust (the “Trust”) (together, “Applicants”) hereby submit this application (“Application”) for an order of the Securities and Exchange Commission (the “Commission”) under Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”).The order would grant, to the extent requested, exemptions from the provisions of Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to permit the Adviser to (1) select investment advisers (as defined in Section 2(a)(20) of the 1940 Act) approved by the Trust’s board of trustees (the “Board”) to serve as portfolio managers (each, a “Sub-Adviser”) for the series of the Trust (“Funds”) under investment sub-advisory agreements (each a “Sub-Advisory Agreement”), (2) materially amend an existing Sub-Advisory Agreement on behalf of a Fund, or (3) assign an existing Sub-Advisory Agreement as a result of a change in control, without the necessity of obtaining shareholder approval of the new or amended Sub-Advisory Agreements.Applicants also request an exemption from: (1) certain registration statement disclosure requirements of Item 14(a)(3) of Form N-1A; (2) certain proxy statement disclosure requirements of Rule 20a-1 under the 1940 Act and Items 22(c)(1)(ii), (c)(1)(iii), (c)(8) and (c)(9) of Schedule 14A under the Securities Exchange Act of 1934, as amended (the “1934 Act”); (3) certain semi-annual reporting disclosure requirements of Item 48 of Form N-SAR; and (4) certain financial statement disclosure requirements of Sections 6-07(2)(a), (b) and (c) of Regulation S-X (which may be deemed to require various disclosures regarding sub-advisory fees paid to Sub-Advisers). The Applicants request that any relief granted pursuant to this Application apply to any existing and future registered open-end management investment companies and their series, whether currently existing or hereafter created, that:(1) are advised by the Adviser or any entity controlling, controlled by or under common control with the Adviser; (2) use the “manager of managers” structure described in the Application; and (3) comply with the terms and conditions in this Application (collectively, “Future Funds,” included in the term “Funds”).The Funds arethe only existing investment companies that currently intend to rely on the order.If the name of any Fund should, at any time, contain the name of a Sub-Adviser, the name of the Adviser or “Lincoln” or “LVIP”1 will precede the name of the Sub-Adviser.2 1 “LVIP”¾ which stands for Lincoln Variable Insurance Products¾is the term that the Adviser commonly uses to brand its mutual funds. 2This Application, in effect, requests an amendment to an exemptive order that the Commission previously granted for the Trust.On November 7, 2006, the Commission granted a “manager of managers” exemptive order (the “Existing Order”) for, among other parties, Delaware Management Business Trust, Lincoln Variable Insurance Products Trust, and Delaware Management Company (the “Former Adviser”).Delaware
